NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                         MAR 07 2016

                            FOR THE NINTH CIRCUIT                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS




UNITED STATES OF AMERICA,                        No. 14-10347

              Plaintiff - Appellee,              D.C. No. 3:13-cr-08014-GMS-1

 v.
                                                 MEMORANDUM*
WILLIE BYRON JONES, Sr.,

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                           Submitted February 9, 2016**
                             San Francisco, California

Before: THOMAS, Chief Judge and SCHROEDER and NGUYEN, Circuit Judges.

      Willie Byron Jones, Sr. appeals the 183-month sentence he received after

pleading guilty to charges of Assault Resulting in Serious Bodily Injury and Use of

a Firearm in a Crime of Violence. Jones faced these charges and others after he


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
shot a police officer who responded to a complaint that he was drunk and

disorderly. Because we find that Jones waived his right to appeal his sentence, we

dismiss the appeal.

      Jones’s plea agreement included a broad appellate waiver where Jones

waived the right to appeal “any aspect of [his] sentence.” Jones argues that the

waiver is unenforceable because the government purportedly breached the plea

agreement. This purported breach occurred when the government argued to the

district court that a 120-month sentence was inappropriate despite stipulating in the

plea agreement to a sentence between 120 and 240 months. We disagree that this

constitutes a breach of the agreement. The government did not promise to refrain

from arguing against a sentence at the low end of the stipulated range. C.f. United

States v. Heredia, 768 F.3d 1220, 1234 (9th Cir. 2014) (holding that the

government breached a plea agreement when it promised to recommend a specific

sentence and not to “seek, argue or suggest in any way” that the district court

impose a different sentence, but then submitted a sentencing position aggressively

intimating that a higher sentence was warranted (emphasis in original)). Jones

offers no other valid reason not to enforce the appellate waiver. Therefore,

because the waiver covers the grounds raised on appeal and Jones fails to show he

entered into the agreement unknowingly or involuntarily, the appeal must be

dismissed. United States v. Rivera, 682 F.3d 1223, 1227 (9th Cir. 2012).
Appeal DISMISSED.